The majority opinion holds that the Act of 1943, 48th Leg., Ch. 313, p. 469, is unconstitutional because the caption of such *Page 435 
Act does not comply with Section 35 of Article III of the Constitution of this State.
Mr. Justice Blair, speaking for the Court of Civil Appeals, has written an able and exhaustive opinon in this case, and I refer to that opinion for a detailed statement of the fact relating to the passage of this Act by the Legislature.
The pertinent part of Section 35 of Article III reads: "No bill * * * shall contain more than one subject, which shall be expressed in its title."
All laws passed by the Legislature of this State originate in bills, upon which must appear a caption or title. The object of the provision of the Constitution is to compel the caption to contain the subjects embraced in the bill. This prevents the caption concealing the true purpose of the statute and avoids deception in its adoption.
The caption of the Act of 1943 involved here, which has been declared unconstitutional by the majority opinion, reads as follows:
"An Act providing for placing portions of certain special funds in the General Revenue Fund of the State of Texas and especially transferring a portion of the surplus from the Operator's and Chauffeur's License Fund to the General Revenue Fund of the State of Texas, and declaring an emergency."
The courts of this State, both civil and criminal, have uniformly held that Section 35 of Article III of the Constitution should be given a liberal and not a strict construction. Consolidated Underwriters v. Kirby Lumber Co. (Com. App.),267 S.W. 703; State v. Parker, 61 Tex. 265; Gunter v. Texas, etc. Co., 82 Tex. 496, 17 S.W. 840; Bitter v. Bexar County (Com. App.), 11 S.W.2d 163; Doeppenschmidt v. International 
G.N.R.R. Co., 100 Tex. 532, 101 S.W. 1080; Dellinger v. State, 115 Tex.Crim. R., 28 S.W. 537; Davis v. State, 88 Tex. Crim. 183,225 S.W. 532; Board of Insurance Commissioners v. Sproles Motor Freight Lines (Civ. App.), 94 S.W.2d 769 (error refused); Board of School Trustees of Young County v. v. Bullock Common School District No. 12 (Civ. App.), 37 S.W.2d 829, Id.55 S.W.2d 538; Schaff v. Merchant et al (Civ. App.),250 S.W. 465 (error refused); Eldridge v. Eldridge et al (Civ. App.),259 S.W. 209; King v. Sheppard (Civ. App.), 157 S.W.2d 682 (error refused); Donaldson *Page 436 
v. State ex rel. James (Civ. App.), 161 S.W.2d 324 (error refused); Mercer v. State, 111 Tex.Crim. R.,13 S.W.2d 689; 39 Tex. Jur., p. 91, sec. 43.
In the case of Doeppenschmidt v. International  G.N.R.R. Co., supra, this Court, speaking through Chief Justice Gaines, in discussing what a caption should contain to meet the requirements of Section 35 of Article III, said: "It would be burdensome if not intolerable to require that the title should be as full as the Act itself. The word title implies that no such requirement exists. The purpose of the Constitutional provision is merely to reasonably apprise the legislators of the contents of the bill, to the end that surpise and fraud in legislation may be prevented."
In the case of Dellinger v. State, supra, the Court of Criminal Appeals, speaking through Judge Christian, said: "A liberal constitution will be applied in determining whether or not a statute violates 35 of article 3 of our Constitution, and, where the provisions are germane in any degree the law will be upheld. Mercer v. State, 111 Tex.Crim. R., 13 S.W.2d 689; Davis v. State, 88 Tex.Crim. R., 225 S.W. 532."
The manifest purpose of this provision of the Constitution is that when the caption of a bill is read it will give the members of the Legislature and the public a reasonable notice of the object and scope of the law. This is required so as to prevent fraud and deception in the enactment of laws. It is not required that the caption contain "a full index to all the contents of the law," or set forth the full details of the bill. 39 Tex. Jur., p. 97, sec. 45, and cases cited in the footnotes. The method pursued in the enactment of laws by the Legislature of this State is generally well known. Ofttimes during the consideration of a bill many amendments are offered to such bill by members from the floor of the House or the Senate and adopted as a part of the law. It is quite obvious why the foregoing provision of the Constitution is given a liberal construction. Any other policy would make it quite difficult indeed for the Legislature to enact a valid law.
It has been correctly held in many cases that an Act is unconstitutional where the caption is deceptive, false, or misleading. The reason for this holding is quite obvious. Consolidated Underwriters v. Kirby Lumber Co., supra; Adams v. San Angelo Water Co., 86 Tex. 485; Texas-Louisiana Power Co. v. City of Farmersville (Com. App.), 67 S.W.2d 235; *Page 437 
Ward Cattle  Pasture Co. v. Carpenter, 109 Tex. 103,200 S.W. 521; Arnold v. Leonard, 114 Tex. 535, 273 S.W. 799; Gulf Production Co. v. Garrett, 119 Tex. 72, 24 S.W.2d 389.
The majority opinion holds that the caption of this Act is deceptive, and cites many cases in support of such holding. It is impossible to review each case, but I will discuss a few of the leading cases cited, in order to show that the facts of those cases are not similar to the facts in this case.
In the case of Texas-Louisiana Power Co. v. City of Farmersville, supra, this Court in its opinion holding the Act invalid had the following to say concerning the caption and the vital part of the law involved:
"* * * In 1931 the Forty-second Legislature undertook to amend article 1119 in two respects, as will hereafter appear. The vital parts of the act read as follows:
"`An act to amend Article 1119 of the Revised Civil Statutes of 1925, so as to change the population of towns coming within its scope from two thousand (2,000) to five hundred (500); and declaring an emergency.'"
The Act itself, among other things, contained the following:
"The governing body shall not prescribe any rate or compensation which will yield more than ten (10%) per cent per annum net on the actual costs of the physical properties, equipment and betterments."
"It plainly appears that the amendment had two objects in view, first, to substitute cities or town having over 500 in population for cities and towns having more than 2,000 in population as in the original act; and, second, to change the minimum rate of 10 per cent. on actual costs of the physical properties, etc. to a maximum rate of 10 per cent. calculated on the same basis. The caption of the amended act refers only to the first object stated, and makes no reference whatever to the second object."
I also quote from the opinion written by Mr. Chief Justice Phillips, speaking for this Court, in the case of Ward Cattle 
Pasture Co. v. Carpenter, supra, which discusses the vital parts of the caption and law involved there:
"The Act of 1913 — involved here — is an amendment of article 7235. It, likewise, in the body of the Act, omits, or attempts to omit, Matagorda County from the list of enumerated counties *Page 438 
entitled to invoke the stock law; and again, as applied to this Act, the question recurs as to whether the title will support Matagorda County's exclusion from the benefits of the law.
"The title of the Act is in these words:
"`An Act to amend article 7235, chapter 6, title 124, of the Revised Civil Statutes of Texas, 1911, with reference to the mode of preventing horses and certain other animals from running at large in counties named, so as to include Ochiltree, Moore, Sherman, Hansford, Henderson, Cameron, Hartly, Dallam, Concho, Pecos, Reeves, Wharton, Gonzales, Kerr, Kendall, Haskell, Young, Cottle, Hardeman, and Hall Counties, and declaring an emergency.'
*      *      *      *      *      *
"The Act, to the extent that it attempted to exclude Matagorda County from the operation of article 7235, violates the Constitution."
In Arnold v. Leonard, supra, Mr. Justice Greenwood, speaking for the Supreme Court, said: "A caption concealing the true purpose of a statute, and stating an altogether distinct and foreign purpose, is necessarily deceptive and cannot be sustained as complying with Section 35 of Article 3 of the Constitution."
Practically all authorities recognize a wide difference between the rules governing statutory construction and those goverening constitutional construction. In the statutory construction of an Act it is paramount to ascertain the intention of the Legislature as expressed in the body of the Act; whereas in the constitutional construction of an Act it is of first importance to ascertain the validity of the Act. Thus in the statutory construction of an Act the one unfailing rule is to discover the intention of the Legislature; and as to the constitutional validity of an Act the universal rule is that its constitutionality begins with the assumption of validity, to overcome which there must be a clear, convincing constitutional provision against the validity of the Act before a Court may strike it down.
In 50 American Jurisprudence, p. 147, sec. 168, the general rule for the interpretation of a constitutional provision reads as follows:
"A constitutional provision requiring the subject or object of a statute to be stated in the title, should not be construed strictly, narrowly, hypercritically, or technically, but should be construed *Page 439 
reasonably, fairly, justly, and even liberally construed, due regard being had, not only to its letter, but also to its spirit. The constitutional provision should not be so interpreted as to render it oppressive or impracticable, or to obstruct, hamper, or cripple legislation, or to promote controversy in regard to the validity of legislative enactment."
In 59 Corpus Juris, p. 809, sec. 390, it is said:
"In determining the sufficiency of the title of a statute, under a constitutional provision requiring the subject of an act to be expressed in its title, its language should be reasonably and liberally interpreted, in the light of the general legislative purpose and of prior legislation, and should not be technically or critically construed, nor should it be held insufficient unless the question is free from doubt. A title should not be read as a limitation upon the body of the act or as restricting its operation, but as a reference to, or skeleton of, the matter which is to be found therein. The maxim that the expression of one thing is the exclusion of another is not applicable in construing a title, and general expressions are not limited or restricted by a subsequent specification of details or particulars."
Here the Legislature was confronted with a deficit in the General Revenue Fund and a large surplus existing in certain special funds. The members of the Legislature were trying to enact a law for the purpose of transferring the surpluses in the special funds to the General Revenue Fund. The caption of the Act in question states definitely the purpose of such legislation. The Act is short, and it is plain that the members of the Legislature knew the purpose of the Act. The language of the caption clearly shows that it was sufficient to put any member of the Legislature, or any person interested in the Act, on notice that the Legislature was transferring certain special funds to the General Revenue Fund. When one reads the contents of the Act in the light of its caption, it clearly appears that the contents of the Act were germane and relevant to the subject matter legislated upon. Any person interested in the special funds described in said caption would be put upon notice that the Legislature was undertaking to transfer, in addition to the surplus from the Operator's and Chauffeur's License Fund, surpluses in other special funds.
The majority opinion, in my judgment, places too strict a construction on this Act when it declares same unconstitutional, and such holding is contrary to the many decisions of this Court. *Page 440 
I think the judgment of the Court of Civil Appeals should be affirmed.
Opinion delivered February 28, 1945.